                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         4   howard.kroll@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                         9   LEXANALYTICA, PC
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             Perry J. Narancic – SBN 206820
                                                                                                        10   pjn@lexanalytica.com
                                                                                                             2225 E. Bayshore Road
                                                                                                        11   Suite 200
                                                                                                             Palo Alto, CA 94303
                                                                                                        12   Telephone:     650.655.2800

                                                                                                        13   Attorneys for Defendants,
TUCKER ELLIS LLP




                                                                                                             ONLINENIC, INC. and DOMAIN ID SHIELD
                                                                                                        14   SERVICES CO., LIMITED

                                                                                                        15
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                        16
                                                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        17
                                                                                                             FACEBOOK, INC. and INSTAGRAM, LLC,        Case No. 5:19-cv-07071-SVK
                                                                                                        18
                                                                                                                                 Plaintiffs,           [PROPOSED] STIPULATED PROTECTIVE
                                                                                                        19                                             ORDER
                                                                                                                   v.
                                                                                                        20                                             Hon. Susan van Keulen
                                                                                                             ONLINENIC, INC.; DOMAIN ID SHIELD
                                                                                                        21   SERVICES CO., LIMITED; and DOES 1-20,

                                                                                                        22                       Defendants.

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28


                                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1   1.       PURPOSES AND LIMITATIONS

                                                                                                         2            Disclosure and discovery activity in this action are likely to involve production of confidential,

                                                                                                         3   proprietary, or private information for which special protection from public disclosure and from use for

                                                                                                         4   any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

                                                                                                         5   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

                                                                                                         6   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

                                                                                                         7   discovery and that the protection it affords from public disclosure and use extends only to the limited

                                                                                                         8   information or items that are entitled to confidential treatment under the applicable legal principles. The

                                                                                                         9   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures

                                                                                                        11   that must be followed and the standards that will be applied when a party seeks permission from the Court

                                                                                                        12   to file material under seal.

                                                                                                        13   2.       DEFINITIONS
TUCKER ELLIS LLP




                                                                                                        14            2.1    Challenging Party: a Party or Non-Party that challenges the designation of information or

                                                                                                        15   items under this Order.

                                                                                                        16            2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

                                                                                                        17   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

                                                                                                        18   26(c).

                                                                                                        19            2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

                                                                                                        20   their support staff).

                                                                                                        21            2.4    Designated House Counsel: House Counsel who seek access to “HIGHLY

                                                                                                        22   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

                                                                                                        23            2.5    Designating Party: a Party or Non-Party that designates information or items that it

                                                                                                        24   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                                                                                                        25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                                        26            2.6    Disclosure or Discovery Material: all items or information, regardless of the medium or

                                                                                                        27   manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                                                                                        28
                                                                                                                                                               2
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

                                                                                                         2   in this matter.

                                                                                                         3            2.7      Expert: a person with specialized knowledge or experience in a matter pertinent to the

                                                                                                         4   litigation who (1) has been retained by a Party or its Counsel to serve as an expert witness or as a consultant

                                                                                                         5   in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3) at the time

                                                                                                         6   of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

                                                                                                         7            2.8      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

                                                                                                         8   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-

                                                                                                         9   Party would create a substantial risk of serious harm that could not be avoided by less restrictive means
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   or that, as discussed in Section 12.3, would be subject to export control laws or regulations.

                                                                                                        11            2.9      House Counsel: attorneys who are employees of a party to this action. House Counsel does

                                                                                                        12   not include Outside Counsel of Record or any other outside counsel.

                                                                                                        13            2.10     Non-Party: any natural person, partnership, corporation, association, or other legal entity
TUCKER ELLIS LLP




                                                                                                        14   not named as a Party to this action.

                                                                                                        15            2.11     Outside Counsel of Record: attorneys, as well as their employees, who are not employees

                                                                                                        16   of a party to this action but are retained to represent or advise a party to this action and have appeared in

                                                                                                        17   this action on behalf of that party or are employed by a law firm which has appeared on behalf of that

                                                                                                        18   party.

                                                                                                        19            2.12     Party: any party to this action, including all of its officers, directors, employees,

                                                                                                        20   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                                                        21            2.13     Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

                                                                                                        22   this action.

                                                                                                        23            2.14     Professional Vendors: persons or entities that provide litigation support services (e.g.,

                                                                                                        24   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

                                                                                                        25   retrieving data in any form or medium) and their employees and subcontractors.

                                                                                                        26            2.15     Protected Material: any Disclosure or Discovery Material that is designated as

                                                                                                        27   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                                        28
                                                                                                                                                                3
                                                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1            2.16   Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

                                                                                                         2   Party.

                                                                                                         3   3.       SCOPE

                                                                                                         4            The protections conferred by this Stipulation and Order cover not only Protected Material (as

                                                                                                         5   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

                                                                                                         6   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

                                                                                                         7   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

                                                                                                         8   conferred by this Stipulation and Order do not cover the following information: (a) any information that

                                                                                                         9   is in the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   after its disclosure to a Receiving Party as a result of publication not involving a violation of this Order,

                                                                                                        11   including becoming part of the public record through trial or otherwise; and (b) any information known

                                                                                                        12   to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from

                                                                                                        13   a source who obtained the information lawfully and under no obligation of confidentiality to the
TUCKER ELLIS LLP




                                                                                                        14   Designating Party. However, if the accuracy of information is confirmed only through the review of

                                                                                                        15   Protected Material, then the information shall not be considered to be in the public domain. For example,

                                                                                                        16   unsubstantiated media speculations or rumors that are later confirmed to be accurate through access to

                                                                                                        17   Protected Material are not “public domain” information. Such information is explicitly included in the

                                                                                                        18   definition of “Protected Material” set forth in Section 2.15 above. Any use of Protected Material at trial

                                                                                                        19   shall be governed by a separate agreement or order.

                                                                                                        20   4.       DURATION

                                                                                                        21            Even after final disposition of this litigation, the confidentiality obligations imposed by this Order

                                                                                                        22   shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise

                                                                                                        23   directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this

                                                                                                        24   action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all

                                                                                                        25   appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any

                                                                                                        26   motions or applications for extension of time pursuant to applicable law and the time limits for filing a

                                                                                                        27   petition for writ of certiorari to the Supreme Court of the United States, if applicable.

                                                                                                        28
                                                                                                                                                                4
                                                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1   5.      DESIGNATING PROTECTED MATERIAL

                                                                                                         2           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-

                                                                                                         3   Party that designates information or items for protection under this Order must take care to limit any such

                                                                                                         4   designation to specific material that qualifies under the appropriate standards. To the extent it is practical

                                                                                                         5   to do so, the Designating Party must designate for protection only those parts of material, documents,

                                                                                                         6   items, or oral or written communications that qualify – so that other portions of the material, documents,

                                                                                                         7   items, or communications for which protection is not warranted are not swept unjustifiably within the

                                                                                                         8   ambit of this Order.

                                                                                                         9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or

                                                                                                        11   retard the case development process or to impose unnecessary expenses and burdens on other Parties)

                                                                                                        12   expose the Designating Party to sanctions.

                                                                                                        13           If it comes to a Designating Party’s attention that information or items that it designated for
TUCKER ELLIS LLP




                                                                                                        14   protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,

                                                                                                        15   that Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

                                                                                                        16   designation.

                                                                                                        17           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,

                                                                                                        18   second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery

                                                                                                        19           Material that qualifies for protection under this Order must be clearly so designated before the

                                                                                                        20   material is disclosed or produced.

                                                                                                        21           Designation in conformity with this Order requires:

                                                                                                        22           (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                                                                                        23   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

                                                                                                        24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that

                                                                                                        25   contains protected material. If only a portion or portions of the material on a page qualifies for protection,

                                                                                                        26   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                                                                        27   markings in the margins) and must specify, for each portion, the level of protection being asserted.

                                                                                                        28
                                                                                                                                                                 5
                                                                                                                                                                                          STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                                 Case No. 5:19-cv-07071-SVK
                                                                                                         1          A Party or Non-Party that makes original documents or materials available for inspection need not

                                                                                                         2   designate them for protection until after the inspecting Party has indicated which material it would like

                                                                                                         3   copied and produced. During the inspection and before the designation, all of the material made available

                                                                                                         4   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the

                                                                                                         5   inspecting Party has identified the documents it wants copied and produced, the Producing Party must

                                                                                                         6   determine which documents, or portions thereof, qualify for protection under this Order. Then, before

                                                                                                         7   producing the specified documents, the Producing Party must affix the appropriate legend

                                                                                                         8   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that

                                                                                                         9   contains Protected Material. If only a portion or portions of the material on a page qualifies for protection,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

                                                                                                        11   markings in the margins) and must specify, for each portion, the level of protection being asserted.

                                                                                                        12          (b) for testimony given in deposition or in other pretrial or trial proceedings, the Designating Party

                                                                                                        13   must either (1) identify on the record or (2) identify, in writing, within twenty-one days of receipt of the
TUCKER ELLIS LLP




                                                                                                        14   final transcript, the portions of the transcript that shall be treated as “CONFIDENTIAL,” “HIGHLY

                                                                                                        15   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Only those portions of the testimony that are

                                                                                                        16   appropriately designated for protection within the twenty-one-day period shall be covered by the

                                                                                                        17   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the

                                                                                                        18   deposition or up to twenty-one days afterwards, that the entire transcript shall be treated as

                                                                                                        19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                                        20          Parties shall give the other Parties notice if they reasonably expect a deposition, hearing, or other

                                                                                                        21   pretrial or trial proceeding to include Protected Material so that the other Parties can ensure that only

                                                                                                        22   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A)

                                                                                                        23   are present at those proceedings. The use of a document as an exhibit at a deposition or other pretrial or

                                                                                                        24   trial proceedings shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

                                                                                                        25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                                        26          Transcripts containing Protected Material shall have an obvious legend on the title page that the

                                                                                                        27   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

                                                                                                        28   line numbers as appropriate) that have been designated as Protected Material and the level of protection
                                                                                                                                                               6
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

                                                                                                         2   requirements. Any transcript that was not designated pursuant to the first paragraph in Section 5.2(b),

                                                                                                         3   above, shall be treated during the twenty-one-day period for making designations as if it had been

                                                                                                         4   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

                                                                                                         5   agreed. After the expiration of that period, or as of such earlier time that such transcript is designated, the

                                                                                                         6   transcript shall be treated only as actually designated.

                                                                                                         7          (c) for information produced in some form other than documentary and for any other tangible

                                                                                                         8   items, that the Producing Party affix in a prominent place on the exterior of the container or containers in

                                                                                                         9   which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information or item warrant

                                                                                                        11   protection, the Producing Party, to the extent practicable, shall identify the protected portion(s) and specify

                                                                                                        12   the level of protection being asserted.

                                                                                                        13          5.3     Inadvertent Failures to Designate. An inadvertent failure to designate qualified information
TUCKER ELLIS LLP




                                                                                                        14   or items does not, standing alone, waive the Designating Party’s right to secure protection under this Order

                                                                                                        15   for such material. Upon correction of a designation, the Receiving Party must make all reasonable efforts

                                                                                                        16   to assure that the material is treated in accordance with the provisions of this Order.

                                                                                                        17          In the event that Disclosure or Discovery Material that is subject to a “CONFIDENTIAL”,

                                                                                                        18   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”, or HIGHLY CONFIDENTIAL –

                                                                                                        19   SOURCE CODE” designation is inadvertently produced without such designation, the Producing Party

                                                                                                        20   that inadvertently produced the document shall give written notice of such inadvertent production (the

                                                                                                        21   “Inadvertent Production Notice”) and shall reproduce copies of the Discovery Material that contain the

                                                                                                        22   appropriate confidentiality designation. Upon receipt of such Inadvertent Production Notice and

                                                                                                        23   reproduction of Discovery Materials, the Party that received the inadvertently produced document,

                                                                                                        24   material, or testimony shall promptly destroy the inadvertently produced document, material, or testimony

                                                                                                        25   and all copies thereof, or return such together with all copies of such documents, material, or testimony to

                                                                                                        26   counsel for the Producing Party. Should the Receiving Party choose to destroy such inadvertently

                                                                                                        27   produced document, material, or testimony, the Receiving Party shall notify the Producing Party in writing

                                                                                                        28   of such destruction within fourteen days of receipt of the Inadvertent Production Notice and reproduction
                                                                                                                                                                7
                                                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                               Case No. 5:19-cv-07071-SVK
                                                                                                         1   of Discovery Materials. This provision is not intended to apply to any inadvertent production of any

                                                                                                         2   document, material, or testimony protected by attorney-client or work-product privileges.

                                                                                                         3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                                                         4          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                                                         5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation

                                                                                                         6   is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

                                                                                                         7   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

                                                                                                         8   designation by electing not to mount a challenge promptly after the original designation is disclosed.

                                                                                                         9          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   providing written notice of each designation it is challenging and describing the basis for each challenge.

                                                                                                        11   To avoid ambiguity as to whether a challenge has been made, the written notice must recite that the

                                                                                                        12   challenge to confidentiality is being made in accordance with this specific paragraph of the Protective

                                                                                                        13   Order. The Parties shall attempt to resolve each challenge in good faith and must begin the process by
TUCKER ELLIS LLP




                                                                                                        14   conferring directly (in voice to voice dialogue; other forms of communication are not sufficient) within

                                                                                                        15   fourteen days of the date of service of notice. In conferring, the Challenging Party must explain the basis

                                                                                                        16   for its belief that the confidentiality designation was not proper and must give the Designating Party an

                                                                                                        17   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

                                                                                                        18   designation is offered, to explain the basis for the chosen designation. A Challenging Party may proceed

                                                                                                        19   to the next stage of the challenge process only if it has engaged in this meet and confer process first or

                                                                                                        20   establishes that the Designating Party is unwilling to participate in the meet and confer process in a timely

                                                                                                        21   manner.

                                                                                                        22          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without Court intervention,

                                                                                                        23   the Designating Party shall file and serve a motion to retain confidentiality under Civil Local Rule 7 (and

                                                                                                        24   in compliance with Civil Local Rule 79-5, if applicable) within twenty-one days of the initial notice of

                                                                                                        25   challenge or within fourteen days of the Parties agreeing that the meet and confer process will not resolve

                                                                                                        26   their dispute, whichever is earlier.1 Each such motion must be accompanied by a competent declaration

                                                                                                        27
                                                                                                             1If the Court, in its discretion, decides that the Challenging party has made an excessive number of
                                                                                                        28
                                                                                                             challenges or is otherwise abusing this process, the Court may issue an order shifting the burden to move
                                                                                                                                                               8
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

                                                                                                         2   paragraph. Failure by the Designating Party to make such a motion including the required declaration

                                                                                                         3   within twenty-one days (or fourteen days, if applicable) shall automatically waive the confidentiality

                                                                                                         4   designation for each challenged designation. In addition, the Challenging Party may file a motion

                                                                                                         5   challenging a confidentiality designation at any time if there is good cause for doing so, including a

                                                                                                         6   challenge to the designation of a deposition transcript or any portions thereof. Any motion brought

                                                                                                         7   pursuant to this provision must be accompanied by a competent declaration affirming that the movant has

                                                                                                         8   complied with the meet and confer requirements imposed by the preceding paragraph.

                                                                                                         9          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   Frivolous challenges and those made for an improper purpose (e.g., to harass or impose unnecessary

                                                                                                        11   expenses and burdens on other Parties) may expose the Challenging Party to sanctions. Unless the

                                                                                                        12   Designating Party has waived the confidentiality designation by failing to file a motion to retain

                                                                                                        13   confidentiality as described above, all Parties shall continue to afford the material in question the level of
TUCKER ELLIS LLP




                                                                                                        14   protection to which it is entitled under the Producing Party’s designation until the Court rules on the

                                                                                                        15   challenge.

                                                                                                        16   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                                                        17          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                                                        18   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

                                                                                                        19   or attempting to settle this litigation and associated appeals. Such Protected Material may be disclosed

                                                                                                        20   only to the categories of persons and under the conditions described in this Order. When the litigation has

                                                                                                        21   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

                                                                                                        22   DISPOSITION).

                                                                                                        23          Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

                                                                                                        24   manner2 that ensures that access is limited to the persons authorized under this Order.

                                                                                                        25

                                                                                                        26
                                                                                                             on the Challenging Party for future challenges. The burden of persuasion would remain on the Designating
                                                                                                        27   Party.
                                                                                                             2 The Designating Party may require the Receiving Party to store any electronic Protected Material in
                                                                                                        28
                                                                                                             password-protected form.
                                                                                                                                                               9
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

                                                                                                         2   Court or permitted in writing by the Designating Party, a Receiving Party may disclose any information

                                                                                                         3   or item designated “CONFIDENTIAL” only to:

                                                                                                         4          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

                                                                                                         5   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation

                                                                                                         6   and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

                                                                                                         7   Exhibit A;

                                                                                                         8          (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to

                                                                                                         9   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   and Agreement to Be Bound” (Exhibit A);

                                                                                                        11          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

                                                                                                        12   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

                                                                                                        13   (Exhibit A);
TUCKER ELLIS LLP




                                                                                                        14          (d) the Court and its personnel;

                                                                                                        15          (e) court reporters and their staff;

                                                                                                        16          (f) professional jury or trial consultants (including mock jurors), and Professional Vendors to

                                                                                                        17   whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

                                                                                                        18   and Agreement to Be Bound” (Exhibit A);

                                                                                                        19          (g) during their depositions, witnesses in the action to whom disclosure is reasonably necessary,

                                                                                                        20   with the consent of the Designating Party or as ordered by the Court, and who have signed the

                                                                                                        21   “Acknowledgment and Agreement to Be Bound” (Exhibit A). Pages of transcribed deposition testimony

                                                                                                        22   or exhibits to depositions that reveal Protected Material must be separately bound by the court reporter

                                                                                                        23   and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

                                                                                                        24          (h) the author or recipient of a document containing the information or a custodian or other person

                                                                                                        25   who otherwise possessed or knew the information.

                                                                                                        26          (i) any mediator who is assigned to this matter, and his or her staff, who have signed the

                                                                                                        27   “Acknowledgment and Agreement to Be Bound” (Exhibit A).

                                                                                                        28
                                                                                                                                                              10
                                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                             Case No. 5:19-cv-07071-SVK
                                                                                                         1          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information

                                                                                                         2   or Items. Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a

                                                                                                         3   Receiving Party may disclose any information or item designated “HIGHLY CONFIDENTIAL –

                                                                                                         4   ATTORNEYS’ EYES ONLY” only to:

                                                                                                         5          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

                                                                                                         6   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation

                                                                                                         7   and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

                                                                                                         8   Exhibit A;

                                                                                                         9          (b) Designated House Counsel of the Receiving Party (1) who has no involvement in competitive
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who has signed

                                                                                                        11   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the procedures set

                                                                                                        12   forth in Section 7.4(a)(1), below, have been followed;

                                                                                                        13          (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this
TUCKER ELLIS LLP




                                                                                                        14   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3)

                                                                                                        15   as to whom the procedures set forth in Section 7.4(a)(2), below, have been followed;

                                                                                                        16          (d) the Court and its personnel;

                                                                                                        17          (e) court reporters and their staff, professional jury or trial consultants (but not mock jurors), and

                                                                                                        18   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have signed

                                                                                                        19   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                        20          (f) the author or recipient of a document containing the information or a custodian or other person

                                                                                                        21   who otherwise possessed or knew the information; and

                                                                                                        22          (g) any mediator who is assigned to this matter, and his or her staff, who have signed the

                                                                                                        23   “Acknowledgement and Agreement to Be Bound” (Exhibit A).

                                                                                                        24          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

                                                                                                        25   ATTORNEYS’ EYES ONLY” Information or Items to Designated House Counsel or Experts.

                                                                                                        26          (a)(1) Unless otherwise ordered by the Court or agreed to in writing by the Designating Party, a

                                                                                                        27   Party that seeks to disclose to Designated House Counsel any information or item that has been designated

                                                                                                        28   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to Section 7.3(b) first must make
                                                                                                                                                              11
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1   a written disclosure to the Designating Party that (1) sets forth the full name of the Designated House

                                                                                                         2   Counsel and the city and state of his or her residence, and (2) describes the Designated House Counsel’s

                                                                                                         3   current and reasonably foreseeable future primary job duties and responsibilities in sufficient detail to

                                                                                                         4   determine if House Counsel is involved, or may become involved, in any competitive decision-making.

                                                                                                         5   Such disclosure may occur at any time during the litigation and need not be tied to a request to disclose

                                                                                                         6   specific materials.

                                                                                                         7          (a)(2) Unless otherwise ordered by the Court or agreed to in writing by the Designating Party, a

                                                                                                         8   Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has been

                                                                                                         9   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to section 7.3(c) first
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   must make a written request to the Designating Party that (1) identifies the general categories of “HIGHLY

                                                                                                        11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information that the Receiving Party seeks

                                                                                                        12   permission to disclose to the Expert, (2) sets forth the full name of the Expert and the city and state of his

                                                                                                        13   or her primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the Expert’s
TUCKER ELLIS LLP




                                                                                                        14   current employer(s), (5) identifies each person or entity from whom the Expert has received compensation

                                                                                                        15   or funding for work in his or her areas of expertise or to whom the Expert has provided professional

                                                                                                        16   services, including in connection with a litigation, at any time during the preceding five years and the

                                                                                                        17   party to the litigation for whom such work was done, and (6) identifies (by name and number of the case,

                                                                                                        18   filing date, and location of court) any litigation in connection with which the Expert has offered expert

                                                                                                        19   testimony, including through a declaration, report, or testimony at a deposition or trial, during the

                                                                                                        20   preceding five years.

                                                                                                        21          (b) A Party that makes a request and provides the information specified in the preceding respective

                                                                                                        22   paragraphs may disclose the subject Protected Material to the identified Designated House Counsel or

                                                                                                        23   Expert unless, within fourteen days of delivering the request, the Party receives a written objection from

                                                                                                        24   the Designating Party. Any such objection must set forth in detail the grounds on which it is based. If the

                                                                                                        25   Designating Party is producing Protected Material Subsequent to the prior identification of Designated

                                                                                                        26   House Counsel, that Party may object in writing to the disclosure to Designated House Counsel at the time

                                                                                                        27   of production.

                                                                                                        28
                                                                                                                                                               12
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1          (c) A Party that receives a timely written objection must meet and confer with the Designating

                                                                                                         2   Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within seven days

                                                                                                         3   of the written objection. If no agreement is reached, the Party seeking to make the disclosure to Designated

                                                                                                         4   House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance with

                                                                                                         5   Civil Local Rule 79-5, if applicable) seeking permission from the Court to do so. Any such motion must

                                                                                                         6   describe the circumstances with specificity, set forth in detail the reasons why the disclosure to Designated

                                                                                                         7   House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure would

                                                                                                         8   entail, and suggest any additional means that could be used to reduce that risk. In addition, any such

                                                                                                         9   motion must be accompanied by a competent declaration describing the Parties’ efforts to resolve the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   matter by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth

                                                                                                        11   the reasons advanced by the Designating Party for its refusal to approve the disclosure.

                                                                                                        12          In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

                                                                                                        13   shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards
TUCKER ELLIS LLP




                                                                                                        14   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated House

                                                                                                        15   Counsel or Expert.

                                                                                                        16   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                                                                        17          LITIGATION

                                                                                                        18          8.1     If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                                                        19   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

                                                                                                        20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:

                                                                                                        21          (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

                                                                                                        22   subpoena or court order;

                                                                                                        23          (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

                                                                                                        24   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

                                                                                                        25   Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                                                                        26          (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

                                                                                                        27   Party whose Protected Material may be affected.

                                                                                                        28
                                                                                                                                                              13
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                                                                                                         2   court order shall not produce any information designated in this action as “CONFIDENTIAL” or

                                                                                                         3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court from

                                                                                                         4   which the subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

                                                                                                         5   Designating Party shall bear the burden and expense of seeking protection in that court of its confidential

                                                                                                         6   material – and nothing in these provisions should be construed as authorizing or encouraging a Receiving

                                                                                                         7   Party in this action to disobey a lawful directive from another court.

                                                                                                         8          8.2       The provisions set forth herein are not intended to, and do not, restrict in any way the

                                                                                                         9   procedures set forth in Federal Rule of Civil Procedure 45(d)(3) or (f).
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                                                                                        11          LITIGATION

                                                                                                        12          (a)       The terms of this Order are applicable to information produced by a Non-Party in this

                                                                                                        13   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
TUCKER ELLIS LLP




                                                                                                        14   ONLY.” Such information produced by Non-Parties in connection with this litigation is protected by the

                                                                                                        15   remedies and relief provided by this Order. Nothing in these provisions should be construed as prohibiting

                                                                                                        16   a Non-Party from seeking additional protections.

                                                                                                        17          (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

                                                                                                        18   confidential information in its possession, and the Party is subject to an agreement with the Non-Party not

                                                                                                        19   to produce the Non-Party’s confidential information, then the Party shall:

                                                                                                        20                       1. promptly notify in writing the Requesting Party and the Non-Party that some or all

                                                                                                        21   of the information requested is subject to a confidentiality agreement with a Non-Party;

                                                                                                        22                       2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                                                                                        23   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

                                                                                                        24   requested; and

                                                                                                        25                       3. make the information requested available for inspection by the Non-Party.

                                                                                                        26          (c)       Unless any contractual notice period in an agreement between the Producing Party and the

                                                                                                        27   Non-Party covering the confidentiality and/or disclosure of the information requested allows additional

                                                                                                        28   time to allow for the Non-Party to seek a protective order (in which case that time period shall govern), if
                                                                                                                                                                14
                                                                                                                                                                                        STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                               Case No. 5:19-cv-07071-SVK
                                                                                                         1   the Non-Party fails to object or seek a protective order from this Court within fourteen days of receiving

                                                                                                         2   the notice and accompanying information the Producing Party may produce the Non-Party’s confidential

                                                                                                         3   information responsive to the discovery request, unless any contractual provision in an agreement between

                                                                                                         4   the Producing Party and the Non-Party requires additional time (in which case that time period shall

                                                                                                         5   govern absent order of the Court). If the Non-Party timely seeks a protective order, the Producing Party

                                                                                                         6   shall not produce any information in its possession or control that is subject to the confidentiality

                                                                                                         7   agreement with the Non-Party before a determination by the Court. Absent a court order to the contrary,

                                                                                                         8   the Non-Party shall bear the burden and expense of seeking protection in this Court of its Protected

                                                                                                         9   Material.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                                                        11          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

                                                                                                        12   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving

                                                                                                        13   Party must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)
TUCKER ELLIS LLP




                                                                                                        14   use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

                                                                                                        15   persons to whom unauthorized disclosures were made of all the terms of this Order, and (d) request such

                                                                                                        16   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto

                                                                                                        17   as Exhibit A.

                                                                                                        18   11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

                                                                                                        19          When a Producing Party gives notice to Receiving Parties that certain produced material is subject

                                                                                                        20   to a claim of privilege or other protection, the obligations of the Receiving Parties are those set forth in

                                                                                                        21   Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                                                                                        22   may be established in an e-discovery order that provides for production without prior privilege review.

                                                                                                        23   Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties have reached an agreement on the effect

                                                                                                        24   of disclosure of a communication or information covered by the attorney-client privilege or work-product

                                                                                                        25   protection as stated in the Parties’ Stipulated [Proposed] Federal Rule of Evidence 502(d) Order and

                                                                                                        26   Clawback Agreement.

                                                                                                        27          Pursuant to Federal Rule of Evidence 502(d) and (e), the production of a privileged or work-

                                                                                                        28   product-protected document is not a waiver of privilege or protection from discovery in this case or in any
                                                                                                                                                              15
                                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                             Case No. 5:19-cv-07071-SVK
                                                                                                         1   other federal or state proceeding. For example, the mere production of privilege or work-product-protected

                                                                                                         2   documents in this case as part of a production is not itself a waiver in this case or any other federal or state

                                                                                                         3   proceeding.

                                                                                                         4   12.     MISCELLANEOUS

                                                                                                         5           12.1    Right to Further Relief. Nothing in this Stipulated Protective Order abridges the right of

                                                                                                         6   any person to seek its modification by the Court in the future.

                                                                                                         7           12.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated Protective

                                                                                                         8   Order no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                                                         9   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   waives any right to object on any ground to use in evidence of any of the material covered by this

                                                                                                        11   Protective Order.

                                                                                                        12           12.3    Export Control. The Protected Material disclosed by the Producing Party may contain
                                                                                                        13   technical data subject to export control laws, and therefore the release of such technical data to foreign
TUCKER ELLIS LLP




                                                                                                        14   persons or nationals in the United States or elsewhere may be restricted. The Receiving Party shall take
                                                                                                        15   measures necessary to ensure compliance with applicable export control laws, including confirming that
                                                                                                        16   no unauthorized foreign person has access to such technical data.
                                                                                                        17           No Protected Material designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                                                                                                        18   ONLY” may leave the territorial boundaries of the United States of America. Without limitation, this

                                                                                                        19   prohibition extends to such Protected Material (including copies) in physical and electronic form. The

                                                                                                        20   viewing of such Protected Material through electronic means outside the territorial limits of the United

                                                                                                        21   States of America is similarly prohibited. The restrictions contained within this paragraph may be

                                                                                                        22   amended through the express written consent of the Producing Party to the extent that such agreed to

                                                                                                        23   procedures conform with applicable export control laws and regulations. Nothing in this paragraph is

                                                                                                        24   intended to remove any obligation that may otherwise exist to produce documents currently located in a

                                                                                                        25   foreign country.

                                                                                                        26           12.4    Filing Protected Material. Without written permission from the Designating Party or a court

                                                                                                        27   order secured after appropriate notice to all interested persons, a Party may not file in the public record in

                                                                                                        28   this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply
                                                                                                                                                                16
                                                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court order

                                                                                                         2   authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a

                                                                                                         3   sealing order will issue only upon a request establishing that the Protected Material at issue is privileged,

                                                                                                         4   protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party’s

                                                                                                         5   request to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the Court,

                                                                                                         6   then the Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule

                                                                                                         7   79-5(e)(2) unless otherwise instructed by the Court.

                                                                                                         8          12.5    Privilege Logs. No Party is required to identify on its respective privilege log any document

                                                                                                         9   or communication dated after the filing of the Complaint. The Parties shall exchange their respective
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   privilege logs at a time to be agreed upon by the Parties following the production of documents, or as

                                                                                                        11   otherwise ordered by the Court.

                                                                                                        12   13.    FINAL DISPOSITION

                                                                                                        13          Within sixty days after the final disposition of this action, as defined in Section 4, each Receiving
TUCKER ELLIS LLP




                                                                                                        14   Party must return all Protected Material to the Producing Party or destroy such material. As used in this

                                                                                                        15   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

                                                                                                        16   format reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

                                                                                                        17   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if not

                                                                                                        18   the same person or entity, to the Designating Party) by the sixty-day deadline that (1) identifies (by

                                                                                                        19   category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

                                                                                                        20   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

                                                                                                        21   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

                                                                                                        22   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

                                                                                                        23   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product,

                                                                                                        24   and consultant and expert work product, even if such materials contain Protected Material. Any such

                                                                                                        25   archival copies that contain or constitute Protected Material remain subject to this Protective Order as set

                                                                                                        26   forth in Section 4 (DURATION).

                                                                                                        27   14.    OTHER PROCEEDINGS. By entering this Stipulated Protective Order and limiting the disclosure

                                                                                                        28   of information in this case, the Court does not intend to preclude another court from finding that
                                                                                                                                                                17
                                                                                                                                                                                         STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1   information may be relevant and subject to disclosure in another case. Any person or Party subject to this

                                                                                                         2   Stipulated Protective Order who becomes subject to a motion to disclose another Party’s information

                                                                                                         3   designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                                                                                                         4   pursuant to this Stipulated Protective Order shall promptly notify that Party of the motion so that the party

                                                                                                         5   may have an opportunity to appear and be heard on whether that information should be disclosed.

                                                                                                         6

                                                                                                         7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                                         8

                                                                                                         9   DATED: February 13, 2020                              Tucker Ellis LLP
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11
                                                                                                                                                                   By: /s/David J. Steele
                                                                                                        12                                                             David J. Steele
                                                                                                                                                                       Howard A. Kroll
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                                                                       Steven E. Lauridsen
                                                                                                        14
                                                                                                                                                                        Attorneys for Plaintiffs,
                                                                                                        15                                                              FACEBOOK, INC. and INSTAGRAM, LLC
                                                                                                        16   DATED: February 13, 2020                              LexAnalytica, PC

                                                                                                        17

                                                                                                        18
                                                                                                                                                                   By: /s/Perry J. Narancic
                                                                                                        19                                                             Perry J. Narancic
                                                                                                        20
                                                                                                                                                                        Attorneys for Defendants,
                                                                                                        21                                                              ONLINENIC, INC. and DOMAIN ID
                                                                                                                                                                        SHIELD SERVICES CO., LIMITED
                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                              18
                                                                                                                                                                                       STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1                                                ATTESTATION

                                                                                                         2          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other signatories

                                                                                                         3   listed and on whose behalf this filing is made concur in the filing of this document and have granted

                                                                                                         4   permission to use an electronic signature.

                                                                                                         5

                                                                                                         6                                                                 /s/David J. Steele

                                                                                                         7

                                                                                                         8   PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   DATED: February 14, 2020                                         _________________________________
                                                                                                                                                                              Susan van Keulen
                                                                                                        11                                                                    United States Magistrate Judge
                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                             19
                                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                             Case No. 5:19-cv-07071-SVK
                                                                                                         1                                                  EXHIBIT A

                                                                                                         2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                                                                         3          I, _____________________________ [print or type full name], of _________________ [print or

                                                                                                         4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

                                                                                                         5   Stipulated Protective Order that was issued by the United States District Court for the Northern District

                                                                                                         6   of California on _________ [date] in the case of Facebook, Inc. v. OnlineNIC, No. 5:19-cv-07071-SVK

                                                                                                         7   (N.D. Cal.). I agree to comply with and to be bound by all the terms of this Stipulated Protective Order

                                                                                                         8   and I understand and acknowledge that failure to so comply could expose me to sanctions and punishment

                                                                                                         9   in the nature of contempt. I solemnly promise that I will not disclose in any manner any information or
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   item that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

                                                                                                        11   with the provisions of this Order.

                                                                                                        12          I further agree to submit to the jurisdiction of the United States District Court for the Northern

                                                                                                        13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
TUCKER ELLIS LLP




                                                                                                        14   such enforcement proceedings occur after termination of this action.

                                                                                                        15          I   hereby    appoint    __________________________          [print   or   type   full   name]    of

                                                                                                        16   _______________________________________ [print or type full address and telephone number] as my

                                                                                                        17   California agent for service of process in connection with this action or any proceedings related to

                                                                                                        18   enforcement of this Stipulated Protective Order.

                                                                                                        19

                                                                                                        20   Date: _________________________________

                                                                                                        21   City and State where sworn and signed: _________________________________

                                                                                                        22

                                                                                                        23   Printed name: ______________________________

                                                                                                        24

                                                                                                        25

                                                                                                        26   Signature: _________________________________

                                                                                                        27

                                                                                                        28
                                                                                                                                                              20
                                                                                                                                                                                      STIPULATED PROTECTIVE ORDER
                                                                                                                                                                                             Case No. 5:19-cv-07071-SVK
